 

Exhibit 10.1

 

EXECUTION COPY

 

AGREEMENT

 

This Agreement, dated as of March 17, 2008 (the “Agreement”), is by and among
The New York Times Company, a New York corporation (the “Company”), and the
other parties signatory hereto (collectively, the “HCP Investors”).

 

WHEREAS, the HCP Investors beneficially own (as defined below) shares of Class A
Common Stock, $0.10 par value, of the Company (the “Common Stock”) as specified
on Schedule A of this Agreement (the “Shares”);

 

WHEREAS, prior to the date hereof the HCP Investors (i) delivered a letter (the
“Nomination Letter”) to the Company, dated as of January 25, 2008, nominating
(the “HCP Nomination”) four individuals for election to the Board of Directors
of the Company (the “Board”) by the Class A Stockholders (as defined below) and
(ii) filed a preliminary proxy statement on Schedule 14A with the Securities and
Exchange Commission (the “SEC”) related to the matters set forth in the
Nomination Letter;

 

WHEREAS, the Company and the HCP Investors have agreed that it is in their
mutual interests to enter into this Agreement, which, among other things,
terminates the pending proxy contest for the election of directors at the 2008
Annual Meeting (as defined below);

 

WHEREAS, the Company has agreed that the size of the Board will be increased
from thirteen to fifteen members, upon which, in accordance with the Company’s
Certificate of Incorporation, the number of directors elected by Class A
stockholders of the Company (the “Class A Stockholders”) shall be increased from
four to five and the number of directors elected by Class B stockholders of the
Company shall be increased from nine to ten, such increase to be effective as of
the end of the 2008 Annual Meeting;

 

WHEREAS, the Company has agreed that, in connection with the Company’s 2008
Annual Meeting of Stockholders (including any adjournment or postponement
thereof in accordance with this Agreement, the “2008 Annual Meeting”), the Board
will nominate for election as a member of the Board, and recommend that the
Class A Stockholders vote to elect as a director of the Company, Scott Galloway
and James A. Kohlberg (each, an “HCP Investor Nominee”; together, and including
any Replacement HCP Nominee (as defined below), the “HCP Investor Nominees”);
and

 

WHEREAS, the HCP Investors have agreed, during the Restricted Period (as defined
below), to refrain from submitting any director nominations and to vote for the
election of the Company’s nominees for directors at the 2008 Annual Meeting.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 


ARTICLE I
DEFINITIONS


 

Section 1.1                                      Defined Terms. For purposes of
this Agreement:

 


(A)                                  THE TERM “AFFILIATE” SHALL HAVE THE MEANING
SET FORTH IN RULE 12B-2 PROMULGATED BY THE SEC UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED (THE “EXCHANGE ACT”).


 

 

--------------------------------------------------------------------------------


 


(B)                                 THE TERMS “BENEFICIAL OWNER” AND
“BENEFICIALLY OWN” HAVE THE SAME MEANINGS AS SET FORTH IN RULE 13D-3 PROMULGATED
BY THE SEC UNDER THE EXCHANGE ACT EXCEPT THAT A PERSON WILL ALSO BE DEEMED TO
BENEFICIALLY OWN AND TO BE THE BENEFICIAL OWNER OF ALL SHARES OF CAPITAL STOCK
OF THE COMPANY WHICH SUCH PERSON HAS THE RIGHT TO ACQUIRE PURSUANT TO THE
EXERCISE OF ANY RIGHTS IN CONNECTION WITH ANY SECURITIES OR ANY AGREEMENT,
REGARDLESS OF WHEN SUCH RIGHTS MAY BE EXERCISED AND WHETHER THEY ARE
CONDITIONAL.


 


(C)                                  THE TERM “RESTRICTED PERIOD” MEANS THE
PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH THE EARLIER OF (I) THE DATE THAT
IS 30 DAYS PRIOR TO THE FIRST DAY OF THE NOTICE PERIOD SPECIFIED IN THE
COMPANY’S ADVANCE NOTICE BYLAW (SECTION 7 OF ARTICLE I OF THE COMPANY’S BY-LAWS)
APPLICABLE TO THE COMPANY’S 2009 ANNUAL MEETING OF STOCKHOLDERS AND (II) SUCH
DATE, IF ANY, AS THE COMPANY SHALL HAVE MATERIALLY BREACHED ANY OF ITS
COMMITMENTS OR OBLIGATIONS SET FORTH HEREUNDER AND SHALL NOT HAVE CURED SUCH
BREACH AFTER 10 DAYS’ WRITTEN NOTICE FROM THE HCP INVESTORS; PROVIDED, THAT THE
HCP INVESTORS MAY TERMINATE THE RESTRICTED PERIOD AT ANY TIME BY WRITTEN NOTICE
TO THE COMPANY IF (X) THE COMPANY REFUSES TO GRANT ITS CONSENT TO A REPLACEMENT
HCP NOMINEE AS PROVIDED IN CLAUSE (II) TO SECTION 2.1(D) WITHIN TEN DAYS
FOLLOWING THE REQUEST THEREFOR OR (Y) THE HCP INVESTOR NOMINEES ARE REMOVED FROM
THE BOARD PURSUANT TO SECTION 2.1(H) HEREOF.


 

Section 1.2                                      Interpretation.  When reference
is made in this Agreement to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  The words “hereof,” “herein,”
“hereby” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “or” shall not be exclusive.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 


ARTICLE II
COVENANTS


 

Section 2.1                                      Board of Directors, Annual
Meeting and Related Matters.

 


(A)                                  BOARD EXPANSION.  AS PROMPTLY AS
PRACTICABLE FOLLOWING THE DATE OF THIS AGREEMENT, THE COMPANY SHALL INCREASE THE
SIZE OF THE BOARD FROM THIRTEEN TO FIFTEEN DIRECTORS, SUCH INCREASE TO BE
EFFECTIVE AS OF THE END OF THE 2008 ANNUAL MEETING.


 


(B)                                 2008 ANNUAL MEETING.  THE COMPANY SHALL USE
ALL REASONABLE BEST EFFORTS TO CAUSE THE 2008 ANNUAL MEETING TO BE HELD AND THE
ELECTION OF DIRECTORS THEREAT TO BE CONDUCTED ON THE SCHEDULED DATE OF APRIL 22,
2008 AND SHALL NOT DELAY OR POSTPONE SUCH MEETING DATE OR ELECTION, UNLESS A
QUORUM IS NOT OBTAINED, IN WHICH CASE AS PROMPTLY THEREAFTER AS PRACTICABLE.


 


(C)                                  NOMINATION OF NEW DIRECTORS. THE COMPANY
AGREES THAT AT THE 2008 ANNUAL MEETING, THE BOARD WILL:


 

 

(1)                                  NOMINATE EACH OF THE HCP INVESTOR NOMINEES
AS A DIRECTOR OF THE COMPANY WHOSE TERM SHALL EXPIRE AT THE 2009 ANNUAL MEETING;
AND

 

(2)                                  CAUSE ALL PROXIES RECEIVED BY THE COMPANY
TO BE VOTED IN THE MANNER SPECIFIED BY SUCH PROXIES.

 

2

--------------------------------------------------------------------------------


 

 


(D)                                 REPLACEMENT DIRECTORS.  IF AT ANY TIME
DURING THE RESTRICTED PERIOD ANY HCP INVESTOR NOMINEE REFUSES TO SERVE, OR IS
UNABLE TO SERVE AS A DIRECTOR OF THE COMPANY AS A RESULT OF SUCH HCP INVESTOR
NOMINEE’S DEATH, INCAPACITY, FAILURE TO BE ELECTED AT THE 2008 ANNUAL MEETING OR
OTHERWISE, THEN (I) THE HCP INVESTORS SHALL BE ENTITLED TO DESIGNATE EITHER
ALLEN L. MORGAN AND GREGORY SHOVE AS A REPLACEMENT HCP INVESTOR NOMINEE OR
(II) IF NEITHER MR. MORGAN NOR MR. SHOVE IS WILLING OR AVAILABLE TO SERVE, THEN
THE HCP INVESTORS SHALL SELECT ANOTHER REPLACEMENT HCP INVESTOR NOMINEE SUBJECT,
IN THE CASE OF THIS CLAUSE (II), TO THE CONSENT THE COMPANY, SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED (ANY REPLACEMENT HCP INVESTOR
NOMINEE SELECTED IN ACCORDANCE WITH CLAUSE (I) OR (II), A “REPLACEMENT HCP
NOMINEE”), AND SUCH REPLACEMENT HCP NOMINEE SHALL BE DEEMED AN HCP INVESTOR
NOMINEE FOR ALL PURPOSES OF THIS AGREEMENT.  IN PROPOSING AN INDIVIDUAL AS A
REPLACEMENT HCP NOMINEE PURSUANT TO CLAUSE (II) OF THE IMMEDIATELY PRECEDING
SENTENCE, THE HCP INVESTORS SHALL PROVIDE THE COMPANY WITH SUCH INFORMATION
REGARDING SUCH INDIVIDUAL AS WOULD BE REQUIRED TO NOMINATE SUCH INDIVIDUAL AS A
DIRECTOR PURSUANT TO SECTION 7 OF ARTICLE I OF THE COMPANY’S BY-LAWS.  IN THE
EVENT OF THE DEATH, RESIGNATION, RETIREMENT OR REMOVAL FROM THE BOARD OF ANY HCP
INVESTOR NOMINEE DURING THE RESTRICTED PERIOD, THE BOARD SHALL, AS PROMPTLY
THEREAFTER AS PRACTICABLE, CAUSE SUCH HCP INVESTOR NOMINEE TO BE REPLACED WITH A
REPLACEMENT HCP NOMINEE.


 


(E)                                  EFFORTS.  THE COMPANY SHALL USE ALL
REASONABLE BEST EFFORTS TO ENSURE THAT EACH OF THE HCP INVESTOR NOMINEES ARE
ELECTED BY THE CLASS A STOCKHOLDERS AT THE 2008 ANNUAL MEETING.


 


(F)                                    ROLE OF HCP INVESTOR NOMINEES.  EACH OF
THE HCP INVESTOR NOMINEES, UPON ELECTION TO THE BOARD, WILL SERVE AS AN INTEGRAL
MEMBER OF THE BOARD AND WILL BE GOVERNED BY THE SAME PROTECTIONS AND OBLIGATIONS
REGARDING CONFIDENTIALITY, CONFLICTS OF INTERESTS, FIDUCIARY DUTIES, TRADING AND
DISCLOSURE POLICIES AND OTHER GOVERNANCE GUIDELINES (IT BEING UNDERSTOOD THAT
SUCH POLICIES SHALL NOT RESTRICT THE ACTIVITIES OF THE HCP INVESTORS OTHER THAN
ANY HCP INVESTOR NOMINEE) AND SHALL HAVE THE SAME RIGHTS AND BENEFITS, INCLUDING
WITH RESPECT TO INSURANCE, INDEMNIFICATION, COMPENSATION AND FEES, AS ARE
APPLICABLE TO ALL INDEPENDENT DIRECTORS OF THE COMPANY.


 


(G)                                 PROXY SOLICITATION MATERIALS. THE COMPANY
AND THE BOARD AGREE THAT THE COMPANY’S PROXY STATEMENT AND PROXY CARDS FOR THE
2008 ANNUAL MEETING AND ALL OTHER SOLICITATION MATERIALS TO BE DELIVERED TO
STOCKHOLDERS IN CONNECTION WITH THE 2008 ANNUAL MEETING (IN EACH CASE EXCEPTING
ANY MATERIALS DELIVERED PRIOR TO THE DATE HEREOF) SHALL BE PREPARED IN
ACCORDANCE WITH, AND IN FURTHERANCE OF, THIS AGREEMENT.  THE COMPANY WILL
PROVIDE THE HCP INVESTORS WITH COPIES OF ANY PORTION OF PROXY MATERIALS OR OTHER
SOLICITATION MATERIALS THAT CONTAIN STATEMENTS RELATING TO THE HCP INVESTORS,
THE HCP INVESTOR NOMINEES OR THIS AGREEMENT A REASONABLE PERIOD (AND, IN ANY
EVENT, AT LEAST ONE BUSINESS DAY) IN ADVANCE OF FILING SUCH MATERIALS WITH THE
SEC OR DISSEMINATING THE SAME IN ORDER TO PERMIT THE HCP INVESTORS A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON SUCH MATERIALS.  THE HCP INVESTORS WILL
PROVIDE, AS PROMPTLY AS REASONABLY PRACTICABLE, ALL INFORMATION RELATING TO THE
HCP INVESTOR NOMINEES (AND OTHER INFORMATION, IF ANY) TO THE EXTENT REQUIRED
UNDER APPLICABLE LAW TO BE INCLUDED IN THE COMPANY’S PROXY STATEMENT AND ANY
OTHER SOLICITATION MATERIALS TO BE DELIVERED TO STOCKHOLDERS IN CONNECTION WITH
THE 2008 ANNUAL MEETING.  THE PROXY STATEMENT FOR THE 2008 ANNUAL MEETING SHALL
CONTAIN THE SAME TYPE AND TENOR OF INFORMATION CONCERNING THE HCP INVESTOR
NOMINEES AS PROVIDED FOR THE COMPANY’S OTHER DIRECTOR NOMINEES.


 


(H)                                 STOCK OWNERSHIP.  IF AT ANY TIME DURING THE
RESTRICTED PERIOD THE HCP INVESTORS TOGETHER WITH THEIR AFFILIATES FAIL TO
COLLECTIVELY BENEFICIALLY OWN AT LEAST 40% OF THE NUMBER OF SHARES OF THE
COMPANY THEY BENEFICIALLY OWNED AS OF THE RECORD DATE FOR THE 2008 ANNUAL
MEETING, THE HCP INVESTORS SHALL CAUSE ONE HCP INVESTOR NOMINEE SELECTED BY THE
HCP INVESTORS TO PROMPTLY TENDER HIS RESIGNATION FROM THE BOARD.  IF AT ANY TIME
DURING THE RESTRICTED PERIOD THE HCP INVESTORS TOGETHER WITH THEIR AFFILIATES
FAIL TO COLLECTIVELY BENEFICIALLY OWN AT LEAST 20% OF THE NUMBER OF SHARES OF
THE COMPANY THEY BENEFICIALLY OWNED AS OF THE RECORD DATE FOR THE 2008 ANNUAL
MEETING (OR, FOLLOWING THE FILING BY THE


 


 

3

--------------------------------------------------------------------------------


 


HCP INVESTORS OF A SCHEDULE 13D REPORTING THAT SUCH HCP INVESTORS TOGETHER WITH
THEIR AFFILIATES NO LONGER COLLECTIVELY BENEFICIALLY OWN AT LEAST 5% OF THE
OUTSTANDING SHARES OF COMMON STOCK, THE HCP INVESTORS FAIL TO PROVIDE REASONABLY
SATISFACTORY EVIDENCE TO THE COMPANY, WITHIN THREE BUSINESS DAYS FOLLOWING
REQUEST BY THE COMPANY (WHICH MAY BE MADE FROM TIME TO TIME AT REASONABLE
INTERVALS), THAT THE HCP INVESTORS TOGETHER WITH THEIR AFFILIATES COLLECTIVELY
BENEFICIALLY OWN AT LEAST 20% OF THE NUMBER OF SHARES OF THE COMPANY THEY
BENEFICIALLY OWNED AS OF THE RECORD DATE FOR THE 2008 ANNUAL MEETING), THE HCP
INVESTORS SHALL CAUSE EACH HCP INVESTOR NOMINEE TO PROMPTLY TENDER HIS
RESIGNATION FROM THE BOARD.  IN FURTHERANCE OF THIS SECTION 2.1(H), EACH HCP
INVESTOR NOMINEE HAS ON THE DATE HEREOF DELIVERED AN EXECUTED IRREVOCABLE
RESIGNATION AS DIRECTOR IN THE FORM ATTACHED HERETO AS SCHEDULE C (AND, IN THE
CASE OF REPLACEMENT NOMINEES, SUCH REPLACEMENT SHALL DELIVER HIS OR HER EXECUTED
IRREVOCABLE RESIGNATION AS DIRECTOR IN SUCH FORM PRIOR TO BEING APPOINTED TO THE
BOARD).  FOR PURPOSES OF THIS SECTION 2.1(H), TO THE EXTENT A PERSON ENTERS INTO
A TRANSACTION FOR THE PURPOSE AND WITH THE EFFECT OF DISPOSING OF SUCH PERSON’S
ECONOMIC INTERESTS IN SHARES OF THE COMPANY, INCLUDING PURSUANT TO ANY HEDGING
TRANSACTION OR OTHER DERIVATIVE SECURITY, CONTRACT OR INSTRUMENT, THEN SUCH
PERSON SHALL BE DEEMED TO HAVE DISPOSED OF SUCH PERSON’S BENEFICIAL OWNERSHIP IN
A RATABLE PORTION OF SUCH SHARES.


 


(I)                                     COMMITTEES.  UNTIL THE COMPANY’S 2009
ANNUAL MEETING OF STOCKHOLDERS, SO LONG AS THE HCP INVESTOR NOMINEES SERVE ON
THE BOARD, THE COMPANY SHALL CAUSE AT LEAST ONE HCP INVESTOR NOMINEE TO BE A
MEMBER OF THE NOMINATING AND GOVERNANCE COMMITTEE OF THE BOARD AND AT LEAST ONE
HCP INVESTOR NOMINEE TO BE A MEMBER OF THE COMPENSATION COMMITTEE OF THE BOARD.


 


(J)                                     EXPENSES.  WITHIN FIVE BUSINESS DAYS
FROM THE DATE OF THIS AGREEMENT, THE COMPANY SHALL REIMBURSE THE HCP INVESTORS
AN AMOUNT EQUAL TO THE HCP INVESTORS’ ACTUAL OUT-OF-POCKET EXPENSES INCURRED
PRIOR TO THE DATE OF THIS AGREEMENT IN CONNECTION WITH THE HCP NOMINATION (THE
HCP INVESTORS SHALL PROVIDE REASONABLE DOCUMENTATION WITH RESPECT TO SUCH
EXPENSES), INCLUDING THE PREPARATION OF RELATED FILINGS WITH THE SEC AND THE
FEES AND DISBURSEMENTS OF COUNSEL AND OTHER ADVISORS, UP TO A MAXIMUM
REIMBURSEMENT OF $250,000, AND THE HCP INVESTORS HEREBY AGREE THAT SUCH PAYMENT
SHALL BE IN FULL SATISFACTION OF ANY CLAIMS OR RIGHTS IT MAY HAVE AS OF THE DATE
HEREOF FOR REIMBURSEMENT OF FEES, EXPENSES OR COSTS IN CONNECTION WITH THE HCP
NOMINATION.


 

Section 2.2                                      Voting Provisions.  During the
Restricted Period, the HCP Investors, together with their respective Affiliates,
will cause all shares of Common Stock for which they have the right to vote as
of the record date for the 2008 Annual Meeting to be present for quorum purposes
and to be voted at such meeting or at any adjournments or postponements thereof,
(a) in favor of each director nominated and recommended by the Board for
election at such meeting and (b) against any stockholder nominations for
director which are not approved and recommended by the Board for election at
such meeting.

 

Section 2.3                                      Other Actions by the HCP
Investors.  Each of the HCP Investors agrees that, during the Restricted Period,
neither it nor any of its Affiliates will, without the written consent of the
Company, directly or indirectly, solicit proxies or written consents of
stockholders with respect to the election of directors of the Company, or
conduct any nonbinding referendum with respect to Common Stock with respect to
the election of directors of the Company, or make, or in any way participate in,
any “solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated
by the SEC under the Exchange Act (but without regard to the exclusion set forth
in Rule 14a-1(l)(2)(iv) from the definition of “solicitation”) to vote any
shares of Common Stock with respect to the election of directors of the Company,
or become a “participant” in any contested solicitation for the election of
directors of the Company (as such terms are defined or used under the Exchange
Act and the Rules promulgated thereunder) other than, in each case,
solicitations or acting as a “participant” in support of all of the Company’s
nominees.

 

4

--------------------------------------------------------------------------------


 

Section 2.4                                      Additional Undertakings by the
HCP Investors.  By executing this Agreement, the HCP Investors hereby
irrevocably withdraw their Nomination Letter and any nominations to the Board
made prior to the date hereof and agree to terminate the pending proxy contest
with respect to the election of directors at the 2008 Annual Meeting.  Within
two business days of the date of this Agreement, the HCP Investors shall file,
or cause to be filed on their behalf, with the SEC an amendment to its Schedule
13D with respect to the Company disclosing the material contents of this
Agreement.

 

Section 2.5                                      Publicity. Promptly after the
execution of this Agreement, the Company and the HCP Investors will issue a
joint press release in the form attached hereto as Schedule B.

 


ARTICLE III
OTHER PROVISIONS


 

Section 3.1                                      Representations and Warranties.

 


(A)                                  REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY REPRESENTS AND WARRANTS  THAT THIS AGREEMENT AND
THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER (I) HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY IT, AND IS A VALID AND BINDING OBLIGATION
OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS,
(II) DOES NOT REQUIRE THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY AND
(III) DOES NOT AND WILL NOT VIOLATE ANY LAW, ANY ORDER OF ANY COURT OR OTHER
AGENCY OF GOVERNMENT, THE CERTIFICATE OF INCORPORATION OF THE COMPANY, AS
AMENDED, OR THE BY-LAWS OF THE COMPANY, AS AMENDED, OR ANY PROVISION OF ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
PROPERTIES OR ASSETS IS BOUND, OR CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY SUCH
INDENTURE, AGREEMENT OR OTHER INSTRUMENT, OR RESULT IN THE CREATION OR
IMPOSITION OF, OR GIVE RISE TO, ANY LIEN, CHARGE, RESTRICTION, CLAIM,
ENCUMBRANCE OR ADVERSE PENALTY OF ANY NATURE WHATSOEVER PURSUANT TO ANY SUCH
INDENTURE, AGREEMENT OR OTHER INSTRUMENT.


 


(B)                                 REPRESENTATIONS AND WARRANTIES OF THE HCP
INVESTORS.  EACH OF THE HCP INVESTORS REPRESENTS AND WARRANTS THAT THIS
AGREEMENT AND THE PERFORMANCE BY EACH SUCH HCP INVESTOR OF ITS OBLIGATIONS
HEREUNDER (I) HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH HCP
INVESTOR, AND IS A VALID AND BINDING OBLIGATION OF SUCH HCP INVESTOR,
ENFORCEABLE AGAINST SUCH HCP INVESTOR IN ACCORDANCE WITH ITS TERMS, (II) DOES
NOT REQUIRE APPROVAL BY ANY OWNERS OR HOLDERS OF ANY EQUITY INTEREST IN SUCH HCP
INVESTOR (EXCEPT AS HAS ALREADY BEEN OBTAINED) AND (III) DOES NOT AND WILL NOT
VIOLATE ANY LAW, ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT, THE
CHARTER OR OTHER ORGANIZATIONAL DOCUMENTS OF SUCH HCP INVESTOR, AS AMENDED, OR
ANY PROVISION OF ANY AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH HCP INVESTOR OR
ANY OF ITS PROPERTIES OR ASSETS IS BOUND, OR CONFLICT WITH, RESULT IN A BREACH
OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY
SUCH AGREEMENT OR OTHER INSTRUMENT, OR RESULT IN THE CREATION OR IMPOSITION OF,
OR GIVE RISE TO, ANY LIEN, CHARGE, RESTRICTION, CLAIM, ENCUMBRANCE OR ADVERSE
PENALTY OF ANY NATURE WHATSOEVER PURSUANT TO ANY SUCH AGREEMENT OR INSTRUMENT. 
EACH HCP INVESTOR HEREBY FURTHER REPRESENTS AND WARRANTS THAT, AS OF THE DATE
HEREOF, IT IS THE BENEFICIAL OWNER OF SUCH NUMBER OF SHARES OF COMMON STOCK AS
ARE SET FORTH WITH RESPECT TO SUCH HCP INVESTOR ON SCHEDULE A OF THIS AGREEMENT.


 

Section 3.2                                      Confidentiality.  The Company
has no obligation to furnish Confidential Information to the HCP Investors or
its representatives by virtue of this Agreement except for Confidential
Information provided to the HCP Nominees in their capacity as directors (and as
nominees for director) of the Company.  Each of the HCP Investors hereby
acknowledges that it is aware that the United States securities laws prohibit
any person who has material, non-public information with respect to the Company
from transacting in the securities of the Company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to

 

5

--------------------------------------------------------------------------------


 

transact in such securities.  Each of the HCP Investors agrees to comply with
such laws and recognizes that the Company would be damaged by its
non-compliance.  The term “Confidential Information” shall mean any information
that is confidential to the Company; provided that Confidential Information will
not include information which (i) becomes lawfully available to the public other
than as a result of a disclosure by the HCP Investors or its representatives,
(ii) was lawfully available to the HCP Investors on a non-confidential basis
prior to its disclosure to the Company or its representatives by the Company or
on its behalf or (iii) lawfully becomes available to the HCP Investors on a
non-confidential basis from a source other than the Company or the Company’s
representatives or agents, provided that such source is not bound by a
confidentiality agreement with the Company of which the HCP Investors have been
made aware.

 

Section 3.3                                      Remedies.

 


(A)                                  EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES, ON BEHALF OF ITSELF AND ITS AFFILIATES, THAT IRREPARABLE HARM WOULD
OCCUR IN THE EVENT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS
ACCORDINGLY AGREED THAT THE PARTIES WILL BE ENTITLED TO SPECIFIC RELIEF
HEREUNDER, INCLUDING AN INJUNCTION OR INJUNCTIONS TO PREVENT AND ENJOIN BREACHES
OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF IN ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY IN THE STATE
OF NEW YORK, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT
LAW OR IN EQUITY.  ANY REQUIREMENTS FOR THE SECURING OR POSTING OF ANY BOND WITH
SUCH REMEDY ARE HEREBY WAIVED.


 


(B)                                 EACH PARTY HERETO AGREES, ON BEHALF OF
ITSELF AND ITS AFFILIATES, THAT ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE
BROUGHT SOLELY AND EXCLUSIVELY IN ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK (AND THE PARTIES AGREE NOT TO COMMENCE ANY ACTION, SUIT
OR PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
THE RESPECTIVE ADDRESSES SET FORTH IN SECTION 3.5 WILL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT AGAINST ANY PARTY IN ANY
SUCH COURT.  EACH PARTY, ON BEHALF OF ITSELF AND ITS AFFILIATES, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN THE STATE OR FEDERAL COURTS IN NEW YORK COUNTY IN THE STATE OF NEW
YORK, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM.


 

Section 3.4                                      Entire Agreement. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof and may be amended only by an agreement in writing
executed by the parties hereto.

 

Section 3.5                                      Notices. All notices, consents,
requests, instructions, approvals and other communications provided for herein
and all legal process in regard hereto shall be in writing and shall be deemed
validly given, made or served, if (a) given by telecopy, when such telecopy is
transmitted to the telecopy number set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
subsection:

 

 

if to the Company:

The New York Times Company

620 Eighth Avenue

New York, NY  10018

 

 

Facsimile:

(646) 428-6177

 

 

Attention:

General Counsel

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

 

 

Facsimile:

(212) 455-2502

 

 

Attention:

John Finley

 

 

 

Eric Swedenburg

 

 

 

 

 

if to the HCP Investors:

Harbinger Capital Partners NY, LLC

555 Madison Avenue, 16th Floor

New York, NY  10022

 

 

Facsimile:

(212) 508 3721

 

 

Attention:

General Counsel

 

 

 

 

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY  10019

 

 

Facsimile:

(212) 757-3990

 

 

Attention:

Robert B. Schumer

 

 

 

Steven J. Williams

 

 

 

 

and to:

Harbinger Capital Partners

One Riverchase Parkway South

Birmingham, Alabama 35244

 

 

Facsimile:

(205) 987 5505

 

 

Attention:

General Counsel

 

 

 

 

Section 3.6                                      Governing Law.  This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of New York.

 

Section 3.7                                      Further Assurances.  Each party
agrees to take or cause to be taken such further actions, and to execute,
deliver and file or cause to be executed, delivered and filed such further
documents and instruments, and to obtain such consents, as may be reasonably
required or requested by the other party in order to effectuate fully the
purposes, terms and conditions of this Agreement.

 

Section 3.8                                      Third-Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns, and nothing in this Agreement is
intended to confer on any person other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

Section 3.9                                      Counterparts. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of Page Left Blank Intentionally]

 

7

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

 

 

By:

/s/ Rhonda L. Brauer

 

Name:

Rhonda L. Brauer

 

Title:

Secretary and Corporate Governance
Officer

 

 

 

HCP INVESTORS:

HARBINGER CAPITAL PARTNERS
MASTER FUND I, LTD.

 

 

 

 

By:

Harbinger Capital Partners Offshore Manager,
L.L.C.

 

 

 

 

By:

HMC Investors, L.L.C.,

 

 

Managing Member

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

HARBINGER CAPITAL PARTNERS
OFFSHORE MANAGER, L.L.C.

 

 

 

 

By:

HMC Investors, L.L.C.,

 

 

Managing Member

 

 

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

 

 

 

HMC INVESTORS, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS FUND, L.P.

 

 

 

 

By:

Harbinger Capital Partners Special Situations GP, LLC

 

 

 

 

By:

HMC – New York, Inc.
Managing Member

 

 

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS GP, LLC

 

 

 

 

By:

HMC – New York, Inc.
Managing Member

 

 

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

 

 

 

HMC – NEW YORK, INC.

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

Harbert Management Corporation

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

HARBINGER CAPITAL PARTNERS NY, LLC

 

 

 

 

By:

Harbinger Capital Partners Master Fund I, Ltd., its manager

 

 

 

 

By:

Harbinger Capital Partners Offshore
Manager, L.L.C., its investment manager

 

 

 

 

By:

HMC Investors, L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ Charles D. Miller

 

Name:

Charles D. Miller

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

FIREBRAND INVESTMENTS, LLC

 

 

 

 

By:

/s/ Scott Galloway

 

 

 

 

Name:

Scott Galloway

 

Title:

Founder and CIO

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE A

 

As of March 17, 2008, the HCP Investors together with their Affiliates
collectively beneficially own an aggregate of 27,222,634 share of Common Stock.
The beneficial ownership of each of the HCP Investors is as follows:

 

1.                           Harbinger Capital Partners NY, LLC (“Harbinger NY”)
may be deemed to be the beneficial owner of 27,222,434 shares of Common Stock.

 

2.                           Harbinger Capital Partners Master Fund I, Ltd. (the
“Master Fund”), by virtue of its control over the voting and disposition of the
shares of Common Stock acquired by Harbinger NY with shares of Common Stock
contributed to Harbinger NY or acquired by Harbinger NY capital contributed to
Harbinger NY by the Master Fund, may be deemed to be the beneficial owner of
15,801,188 shares of Common Stock.

 

3.                           Harbinger Capital Partners Offshore Manager, L.L.C.
may be deemed to be the beneficial owner of 15,801,188 shares of Common Stock
(such shares of Common Stock held by the Master Fund and acquired with shares of
Common Stock contributed to Harbinger NY or acquired by Harbinger NY capital
contributed to Harbinger NY by the Master Fund).

 

4.                           HMC Investors, L.L.C. may be deemed to be the
beneficial owner of 15,801,188 shares of Common Stock (such shares of Common
Stock held by the Master Fund and acquired with shares of Common Stock
contributed to Harbinger NY or acquired by Harbinger NY capital contributed to
Harbinger NY by the Master Fund).

 

5.                           Harbinger Capital Partners Special Situations Fund,
L.P. (the “Special Fund”), by virtue of its control over the voting and
disposition of the Shares acquired by Harbinger NY with shares of Common Stock
contributed to Harbinger NY or acquired by Harbinger NY capital contributed to
Harbinger NY by the Special Fund, may be deemed to be the beneficial owner of
11,421,446 shares of Common Stock.

 

6.                           Harbinger Capital Partners Special Situations GP,
LLC may be deemed to be the beneficial owner of 11,421,446 shares of Common
Stock (such shares of Common Stock held by the Special Fund and acquired with
shares of Common Stock contributed to Harbinger NY or acquired by Harbinger NY
capital contributed to Harbinger NY by the Special Fund).

 

7.                           HMC - New York, Inc. may be deemed to be the
beneficial owner of 11,421,446 shares of Common Stock (such shares of Common
Stock held by the Special Fund and acquired with shares of Common Stock
contributed to Harbinger NY or acquired by Harbinger NY capital contributed to
Harbinger NY by the Special Fund).

 

8.                           Harbert Management Corporation may be deemed to be
the beneficial owner of 27,222,634 shares of Common Stock (such shares of Common
Stock held by the Master Fund and the Special Fund and acquired with shares of
Common Stock contributed to Harbinger NY or acquired by Harbinger NY capital
contributed to Harbinger NY by the Master Fund and the Special Fund).

 

9.                           As of the date hereof, Firebrand Investments, LLC
may be deemed to be the beneficial owner of 0 Shares.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[Form of Press Release]

 

 

--------------------------------------------------------------------------------


 

[g83711ka07i001.jpg]

 

PRESS RELEASE

 

 

Contacts:


FOR THE NEW YORK TIMES COMPANY:


CATHERINE J. MATHIS, 212-556-1981; E-MAIL:  MATHIS@NYTIMES.COM

 

 

For Harbinger Capital Partners and Firebrand Partners:

Andy Merrill/Tripp Kyle, 212-303-7600; E-mail: andy.merrill@finsbury.com,

tripp.kyle@finsbury.com

 

 

This press release can be downloaded from www.nytco.com

 

 

THE NEW YORK TIMES COMPANY, HARBINGER CAPITAL AND FIREBRAND
PARTNERS AGREE TO SETTLE PROXY CONTEST

 

NEW YORK, March 17, 2008 — The New York Times Company, the Harbinger Capital
Partners Funds (“Harbinger”) and Firebrand Partners (“Firebrand”) announced
today that they have reached an agreement under which Scott Galloway, founder of
Firebrand, and James Kohlberg, chairman of Kohlberg & Company, will be added to
the slate of Class A candidates nominated by the Board for election at the
annual meeting of shareholders on April 22, 2008.  The size of the Board will be
increased from 13 to 15 directors.  As a condition to the agreement, Harbinger
and Firebrand have agreed to cease their efforts to elect a slate of four
nominees to the Times Company’s Board of Directors at the 2008 annual meeting.

 

The other Class A nominees will be Robert E. Denham, Thomas Middelhoff and
Doreen A. Toben.  William E. Kennard, previously nominated to stand for election
by the Class A shareholders, will now stand for election by the Class B
shareholders.  Harbinger and Firebrand have agreed to vote their Class A shares
in favor of the Company’s recommended five-person slate.

 

Chairman Arthur Sulzberger, Jr. said, “We are pleased to have reached an
agreement with Harbinger and Firebrand.  Both the Board and management welcome
the perspectives and insights of our proposed new directors.”

 

Philip A. Falcone, senior managing director of Harbinger, stated, “Our nominees
look forward to working with the other directors and management to build and
deliver value for all shareholders.”

 

About The New York Times Company

 

The New York Times Company (NYSE: NYT), a leading media company with 2007
revenues of $3.2 billion, includes The New York Times, the International Herald
Tribune, The Boston Globe, 15 other daily newspapers, WQXR-FM and more than 50
Web sites, including NYTimes.com, Boston.com and About.com.  The Company’s core
purpose is to enhance society by creating, collecting and distributing
high-quality news, information and entertainment.

 

--------------------------------------------------------------------------------


 

 

About the Harbinger Capital Partners Funds

 

Founded in 2001 by Philip A. Falcone and Harbert Management Corporation,
Harbinger Capital Partners has grown to one of the 15 largest hedge funds, by
assets, in America.  Harbinger’s mission is to achieve superior returns through
investments in distressed/high yield securities, special situations and private
loans and notes.   The firm consists of a team of investment professionals who
seek to develop investment opportunities through analytical rigor coupled with a
contrarian viewpoint.

 

About Firebrand Partners, LLC

 

Firebrand Partners is an operational activist firm that invests in
publicly-traded companies whose brand equity represents significant upside
relative to their market capitalization.  The firm seeks opportunities where its
domain expertise and shareholder position can serve as the catalyst for
unlocking value.

 

# # #

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE C

 

[Form of Irrevocable Resignation]

 

[Date]

 

Attention: Chairperson of the Board of Directors

 

Reference is made to the Agreement, dated as of March 17, 2008 (the
“Agreement”), by and among The New York Times Company (the “Company”) and the
HCP Investors (as defined therein).  Capitalized terms used but not defined
herein (and terms otherwise defined in the Agreement and used herein) shall have
the meanings assigned to such terms in the Agreement.

 

In accordance with Section 2.1(h) of the Agreement, regarding stock ownership of
the HCP Investors together with their Affiliates, I hereby tender my conditional
resignation as a director of the Board, provided that this resignation shall be
effective upon the Board’s acceptance of this resignation, and only in the event
that:

 

(i) [at any time during the Restricted Period the HCP Investors together with
their Affiliates fail to collectively beneficially own at least 40% of the
number of shares of the Company they beneficially owned as of the record date
for the 2008 Annual Meeting] [Only one of HCP Nominee’s resignation letters to
contain this provision]; or

 

(ii) at any time during the Restricted Period the HCP Investors together with
their Affiliates fail to collectively beneficially own at least 20% of the
number of shares of the Company they beneficially owned as of the record date
for the 2008 Annual Meeting, or, following the filing by the HCP Investors of a
Schedule 13D reporting that such HCP Investors together with their Affiliates no
longer collectively beneficially own at least 5% of the outstanding shares of
Common Stock, the HCP Investors fail to provide reasonably satisfactory evidence
to the Company, within three business days following request by the Company
(which may be made from time to time at reasonable intervals), that the HCP
Investors together with their Affiliates collectively beneficially own at least
20% of the number of shares of the Company they beneficially owned as of the
record date for the 2008 Annual Meeting.

 

This resignation may not be withdrawn by me at any time during which it is
effective.

 

 

Very truly yours,

 

 

 

 

 

 

 

Director

 

 

 

 

--------------------------------------------------------------------------------